AmBase Corporation
100 Putnam Green, 3rd Floor
Greenwich, CT  06830-6027








May 12, 2016






Mr. Richard A. Bianco
350 South Ocean Boulevard, Apt. 9A
Boca Raton, FL  33432
 



Dear Richard:


This letter confirms that you, Richard A. Bianco (R. A. Bianco) personally
hereby agrees to provide a financial commitment to AmBase Corporation ("AmBase"
or the "Company") in the form of a line of credit up to $1,000,000 (One Million
Dollars) or an additional amount(s) as may be necessary and agreed to for
working capital for the Company on an as needed basis from time to time, if and
when the case may be necessary on terms agreeable to/by the Company and R. A.
Bianco at such time.  Such line of credit to be secured by a first mortgage
interest in the building, 100 Putnam Green, Greenwich, Connecticut ("100
Putnam") which shall be senior to any then existing liens on 100 Putnam.


Sincerely,







 
/s/ John Ferrara
John Ferrara
Vice President and Chief Financial Officer



 


Accepted and agreed to by:
Accepted and agreed to by:
       
/s/ Richard A. Bianco
/s/John Ferrara 
Richard A. Bianco
John Ferrara, AmBase Corporation
 
Vice President and Chief Financial Officer


